Citation Nr: 1329664	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for right ankle sprain 
with swelling (hereinafter "right ankle disorder").  

2. Entitlement to a disability evaluation in excess of 10 
percent for osteoarthritis of the right hip (hereinafter 
"right hip disability").  

3. Entitlement to a disability evaluation in excess of 10 
percent for osteoarthritis of the left hip (hereinafter 
"left hip disability").  

4. Entitlement to a disability evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine 
with low back strain (hereinafter "lumbar spine 
disability").  

5. Entitlement to a disability evaluation in excess of 30 
percent for generalized anxiety disorder (hereinafter 
"GAD").  

6. Entitlement to a total rating based on individual 
unemployability due to service-connected disability 
(hereinafter "TDIU").  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and E. S. 


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
April 1966.  

This matter initially came to the Board of Veterans' Appeals 
(hereinafter "Board") on appeal from a February 2010 rating 
decision of the Atlanta, Georgia Department of Veterans 
Affairs (hereinafter "VA") Regional Office (hereinafter 
"RO") wherein the RO denied an increased disability rating 
for the Veteran's service-connected GAD.  

Also on appeal is a rating decision, dated in September 
2010, which denied entitlement to service connection for 
right ankle sprain with swelling, and entitlement to a 
disability evaluation in excess of 10 percent for the right 
hip disability; a disability evaluation in excess of 10 
percent for the left hip disability; and a disability 
evaluation in excess of 20 percent for the lumbar spine 
disability.  

In September 2011 the Board remanded the issue of 
entitlement to a disability evaluation in excess of 30 
percent for GAD to the RO via the Appeals Management Center 
(hereinafter "AMC") in Washington, D.C. for additional 
development of the record, including scheduling the Veteran 
for a videoconference hearing.  

The Veteran testified at a videoconference hearing before 
the undersigned Veterans' Law Judge (hereinafter "VLJ") in 
November 2011 on the issue of entitlement to a higher rating 
for service-connected GAD.  A transcript of that hearing has 
been associated with the claims file.  

In February 2012, the Board again remanded the case to the 
RO via the AMC for additional development of the record, to 
include requesting VA examination and medical opinion, and 
issuing a statement of the case (hereinafter "SOC") as to 
the issues of entitlement to service connection for right 
ankle sprain with swelling; a disability evaluation in 
excess of 10 percent for the right hip disability; a 
disability evaluation in excess of 10 percent for the left 
hip disability; and a disability evaluation in excess of 20 
percent for the lumbar spine disability, as required by 
38 C.F.R. § 20.101(d) (2012); Manlincon v. West, 12 Vet. 
App. 238 (1999).  The record shows substantial compliance 
with the February 2012 Board remand directives.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999).  

In evaluating this case, the Board has not only reviewed the 
physical claims file, but has also reviewed the eFolder on 
Virtual VA (hereinafter "Virtual VA") to ensure a complete 
assessment of the evidence, but no additional documents 
pertinent to the present appeal were revealed.  In March 
2013, a supplemental SOC (hereinafter "SSOC") was issued, 
along with a March 2013 SOC.  As such, the Board will 
proceed to consider the appeal on the merits.  See 38 C.F.R. 
§ 20.1304(c) (2012).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).  

Unfortunately, the matters of entitlement to a disability 
evaluation in excess of 30 percent for GAD and entitlement 
to a TDIU rating must again be REMANDED to the RO via the 
AMC.  VA will notify the Veteran if further action is 
required.  



FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the matters on appeal have been accomplished.  

2. The Veteran's right ankle disorder did not have its onset 
in service and was not caused or permanently aggravated by 
his active military service.  

3. For the entire period of the appeal, the Veteran's right 
hip disability has been productive of no more than painful 
or limited motion of a major joint.  

4. For the entire period of the appeal, the Veteran's left 
hip disability has been productive of no more than painful 
or limited motion of a major joint.  

5. For the entire period of the appeal, the Veteran's lumbar 
spine disability has not been manifested by forward flexion 
of the thoracolumbar spine 30 degrees or less; or, any 
ankylosis of the entire thoracolumbar spine; or, any 
intervertebral disc syndrome with incapacitating episodes 
requiring physician prescribed bed rest within the past 12 
months; or, by any symptoms involving the cervical spine.  


CONCLUSIONS OF LAW

1. Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2012).  

2. The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected right hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (hereinafter 
"DCs") 5003-5010, 5250-5255 (2012).  

3. The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected left hip 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, DCs 5003-5010, 5250-5255 
(2012).  

4. The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected lumbar spine 
disability has not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§3.102, 
3.159, 3.321, 4.1-4.14, 4.71, 4.71a including DCs 5235 to 
5243 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law 
which it is required to apply.  This includes statutes 
enacted by Congress and published in Title 38, United States 
Code (hereinafter "38 U.S.C.A."); regulations promulgated by 
VA under the law and published in the Title 38 of the Code 
of Federal Regulations (hereinafter "38 C.F.R.") and the 
precedential rulings of the United States Court of Appeals 
for the Federal Circuit (hereinafter "Federal Circuit") (as 
noted by citations to "Fed. Cir.") and the United States 
Court of Appeals for Veterans Claims (hereinafter "Court") 
(as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the 
issues under appellate consideration and its decision must 
also include separately stated findings of fact and 
conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  See 38 U.S.C.A. § 7104(d); see 
also 38 C.F.R. § 19.7 (implementing the cited statute); see 
also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction).  The Board must also 
consider and discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  

A Veteran bears the "'evidentiary burden' to establish all 
elements of a claim, including the nexus requirement."  
Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The 
Board's duty is to first determine the probative value of 
all pertinent medical and lay evidence of record based on 
its credibility and competency, and then weigh the probative 
value of the evidence regarding all material elements of a 
claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 
Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").  A "veteran is given the 
'benefit of the doubt' 'regarding any issue material' to the 
veteran's claim 'when there is an approximate balance of 
positive and negative evidence.'"  Fagan, 573 F.3d at 1287 
(quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board 
may not ignore or disregard any medical professional's 
opinion, but may assign greater probative to one medical 
opinion over by providing an adequate statement of reasons 
or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  
A medical opinion is most probative if it is factually 
accurate, fully articulated, and based on sound reasoning.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully 
weigh the probative value of the lay evidence of record 
against the remaining evidence of record.  See King v. 
Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If 
credible, competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a 
layperson is competent to report on the onset and continuity 
of his symptomatology.  See Kahana, 24 Vet. App. at 438; 
Layno, 6 Vet. App. at 470 (a veteran is competent to report 
on that of which he or she has personal knowledge).  
Moreover, lay evidence must not be categorically dismissed 
as incompetent evidence of medical causation merely because 
it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 
1345 (Fed. Cir. 2012).  Rather, lay evidence may be 
competent and sufficient evidence of a diagnosis or nexus if 
(1) the particular condition at issue is the type of 
condition that is within the competence of a layperson, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 
Vet. App. at 433, n.4.  The Board must determine on a case-
by-case basis whether a particular condition is the type of 
condition that is within the competence of a lay person.  
See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. 
App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 
Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, 
the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).  

Duties to Notify and Assist

The Veterans Claims Assistance Act (hereinafter "VCAA") 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  

In a freestanding claim for an increased evaluation, the 
VCAA requirement is generic notice: the type of evidence 
needed to substantiate the claim, which consists of evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VCAA letters dated in January 2010 and April 2010, 
collectively explained the evidence necessary to 
substantiate the claims for increased ratings and for 
service connection, and informed the Veteran of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also advised of the type of evidence needed to substantiate 
the claims for increased ratings, which consists of evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned, in compliance with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
letters explained how a disability rating is determined for 
a service-connected disorder and the basis for determining 
an effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-491 (2006).  As noted, the claims were 
readjudicated in the March 2013 SSOC.  Accordingly, 
prejudicial error in the timing or content of VCAA notice 
has not been established and any error is not outcome 
determinative.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 
1696 (2009) (reversing prior case law  imposing a 
presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, 
the Board finds that any prejudice due to such error has 
been overcome by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he 
is required to submit in this case; and (2) based on the 
Veteran's contentions as well as the communications provided 
to him by VA, it is reasonable to expect that he understands 
what is needed to prevail.  See Shinseki v. Sanders/Simmons, 
129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).  

VA has a duty to assist veterans in obtaining evidence 
necessary to substantiate their claims.  The claims file 
contains post-service medical treatment records, and reports 
of VA examinations (also known in the record as Disability 
Benefits Questionnaires or "DBQs") (June 2010 and May 2012).  
With respect to the VA examinations, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination 
reports generally reflect review of the claims file, 
examination of the Veteran, and description and evaluation 
of his disabilities in accordance with the criteria for 
rating the hip and spine disabilities.  They also contain 
discussion of the likelihood of a relationship between the 
Veteran's claimed right ankle disorder and his military 
service.  In particular, these examination findings are 
sufficient for proper application of the relevant rating 
criteria and are adequate for the purpose of adjudication of 
the right and left hip, and lumbar spine disabilities.  
These examination reports also contain an opinion as to the 
etiology of the Veteran's right ankle disorder.  

As stated above, in February 2012, the Board remanded the 
case for additional development of the record, to include 
providing the Agency of Original Jurisdiction (hereinafter 
"AOJ") with the opportunity to review the newly submitted 
evidence, and as noted, the RO has issued the March 2013 
SOC, as required by 38 C.F.R. § 20.101(d) (2012); Manlincon 
v. West, 12 Vet. App. 238 (1999).  As such, the Board finds 
that the development directed in the prior remand has been 
substantially completed.  Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  

The Veteran also was provided an opportunity to set forth 
his contentions during the November 2011 hearing before the 
undersigned; he has not requested a personal hearing on the 
remaining issues that are now on appeal.  The Court has held 
that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a 
hearing before the Board and that a VLJ has a duty to 
explain fully the issues and a duty to suggest the 
submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The 
record reflects that at the November 2011 hearing the 
undersigned set forth the issue to be discussed at the 
hearing, focused on the elements necessary to substantiate 
the claim, and sought to identify any further development 
that was required to help substantiate the claim.  Neither 
the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they 
identified any prejudice in the conduct of the hearing

The Veteran has not made the RO, the AMC or the Board aware 
of any additional evidence that must be obtained in order to 
fairly decide the claims on appeal.  He has been given ample 
opportunity to present evidence and argument in support of 
his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal of these issues have been obtained and the 
case is ready for appellate review.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2012).  

The Merits of the Claim-Entitlement to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred coincident with or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires credible 
and competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
("nexus") between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet .App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted 
in a disability.  In the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The requirement of a "current 
disability" is satisfied if a disorder is diagnosed at the 
time a claim is filed or at any time during the pendency of 
the appeal; service connection may be awarded even though 
the disability resolves prior to adjudication of the claim.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Certain chronic diseases, which are listed in 38 C.F.R. § 
3.309(a) may be presumed to have been incurred during 
service if manifested to a compensable degree within one 
year of separation from active service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease 
listed in 38 C.F.R. § 3.309(a) is shown to be chronic in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
Id.  

If chronicity in service is not established or where the 
diagnosis of chronicity may be legitimately questioned, a 
showing of continuity of symptoms after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  A 
claimant "can benefit from continuity of symptomatology to 
establish service connection in the ultimate sense, but only 
if [the] chronic disease is one listed in § 3.309(a)."  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran generally contends that he injured his right leg 
in service, and appears to assert that his right ankle 
disorder is related to that injury.  Notably, in a statement 
received in May 2010, the Veteran reported that in March 
1967 or April 1967 he was hospitalized with a severe swollen 
and infected right leg, and that since then he had many 
recurrences.  He noted that in April 2010 he was treated in 
the emergency room and later hospitalized for this problem.  
He indicated that he was told by doctors in 1967 that this 
problem would never go away or improve with time.  In his VA 
Form 9, Appeal to the Board of Veterans' Appeals, received 
in April 2013, the Veteran reported that he had never had 
any physical problems until 1958, but that for several years 
doctors have diagnosed him with degenerative joint problems, 
and in 1965 he was diagnosed with arthritis.  

The Board finds, after careful consideration of all relevant 
evidence, that the preponderance of the more probative 
evidence weighs against the claim for service connection for 
a right ankle disorder, for the following reasons.  

Initially, the Board finds that the following facts are not 
in dispute.  The service treatment records are generally 
without findings of any complaint, treatment or diagnosis 
related to a right ankle disorder.  However, a November 1964 
service treatment record reflects that the Veteran had a 
1000 pound case fall onto him which resulted in acute low 
back pain and pain down past his legs to his heels.  He was 
diagnosed with acute low back strain at that time.  

Immediately following his separation from service, in May 
1966 the Veteran underwent a VA examination, during which he 
complained of pain in the legs and spine, stiffness of the 
elbows and knees, and dermatitis of the feet, among other 
things.  However, he failed to report any right ankle 
symptoms at that time, and on physical examination his ankle 
jerks were observed to be normal.  In an April 1968 VA 
social service report, the Veteran reported that he 
experienced back and leg pain since his separation from 
service, but again failed to report any right ankle symptoms 
at that time.  Also, a May 1971 VA outpatient clinic 
examination revealed normal findings for the right ankle.  

The Board finds the May 1966, April 1968 and May 1971 VA 
treatment record and examination reports, showing normal 
physical findings for the right ankle within a few years of 
separation from service, to be highly credible as they were 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness and are akin to statements of 
diagnoses or treatment.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd 
Ed. (1987), pp. 245-46 (many state jurisdictions, including 
the federal judiciary and Federal Rule 803(4), expand the 
hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  Thus, the Board finds the probative evidence 
of record weighs against a finding of continuity of a 
chronic right ankle disorder since service.  

The post-service clinical record shows treatment for edema 
of the ankles, a single instance of decreased range of 
motion in the ankles, warm extremities and a general history 
of arthritic pain and diagnosis of rheumatoid arthritis, 
starting in 2007.  There is also a more recent diagnosis of 
right ankle sprain.  Accordingly, the record demonstrates 
evidence of a current disability, which meets the first 
element of a service connection claim.  Hickson, 12 Vet. 
App. at 253.  

Most critically, however, the second and third elements of a 
service connection claim, that is medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical or lay evidence of a nexus between the claimed 
in-service disease or injury and the present disability, 
have not been satisfied.  Hickson, 12 Vet. App. at 253.  

Weighing in favor of the claim are lay statements from the 
Veteran, which indicate observations that after his 
separation from service he experienced symptoms of right 
ankle pain and swelling that he believed were related to his 
military service.  The Board finds that these lay statements 
are competent evidence that the Veteran experienced post-
service right ankle problems, as the Veteran is deemed 
competent to report observable symptoms for the right ankle, 
including pain and swelling.  Washington, 19 Vet. App. at 
368; Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).  However, the Board notes that these 
statements generally indicate that the Veteran did not 
experience a continuous right ankle disorder since his 
separation from service.  Also, the Board finds that the 
question of whether the Veteran currently experiences a 
right ankle disorder that is related to his military service 
is a complex medical question outside the competence of a 
layperson.  The Veteran has not been shown to have the 
diagnostic capabilities to determine that the right ankle 
problems he claims to have experienced in service were not 
resolved in service, and that the current right ankle 
disorder developed as the result of post-service employment 
or injury.  His opinion is therefore not competent evidence 
of a diagnosis or etiology.  See Kahana, 24 Vet. App. at 
433, n.4; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 
1376-77.  

On VA examination, dated in June 2010, the Veteran reported 
a history of a right ankle disorder with swelling since 
November 1964, but could not explain how it occurred.  He 
complained of symptoms of weakness, stiffness, swelling, 
redness, lack of endurance, tenderness and pain.  He denied 
heat, giving way, locking fatigability, deformity, drainage, 
effusion, subluxation and dislocation.  The Veteran denied 
ever being hospitalized or undergoing any surgery to treat 
his right ankle, and noted that in the past 12 months he had 
not experienced incapacitation.  On physical examination, 
the Veteran's posture, gait and tandem gait were 
characterized as normal.  Walking was observed to be steady, 
and examination of the feet did not reveal any signs of 
abnormal weight bearing or breakdown.  The Veteran did not 
require any assistive device for ambulation, or have any 
callosities or unusual shoe wear pattern.  Examination of 
the ankle included observations of right ankle edema and 
tenderness, without any instability, abnormal movement, 
effusion, weakness, redness, heat, deformity, guarding of 
movement, malalignment, drainage, or subluxation.  The 
examiner noted there was no deformity or ankylosis in the 
right ankle.  Moreover, the Veteran's ranges of motion in 
the right ankle were within normal limits, repetitive ranges 
of motion were possible and within normal limits, and there 
was no additional degree of limitation.  Additionally, right 
ankle X-ray findings were within normal limits, there was no 
indication of a malunion to the os calcis on the right, and 
there was no indication of malunion of the astralgus on the 
right.  The Veteran was diagnosed with a right ankle sprain 
with swelling.  The examiner opined that it was less likely 
that the current diagnosis of right ankle condition with 
swelling/right ankle sprain was related to military service. 
The examiner explained that there was no available pertinent 
medical evidence referencing an ankle condition, and that 
although there was documentation of complaints of arthritis 
involving the knees and hands, there was no specific mention 
of an ankle condition in the records provided.  The examiner 
noted that evidence of a right ankle disorder was not 
documented until many years post-service.  

Therefore, the Board finds that the June 2010 VA examiner's 
opinion that the Veteran's right ankle disorder was not 
incurred in or aggravated by service is highly persuasive 
because it provides a clear opinion supported by an accurate 
factual foundation and a thorough explanation.  It is clear 
that the examiner delved into the in-service and post-
service clinical record, as it was noted that the Veteran 
reported that he did not know the cause of his right ankle 
disorder.  Although the examiner's opinion does not 
expressly discuss the Veteran's reports of observations of 
his right ankle symptoms after service, this omission is 
nonconsequential for several reasons.  First, as a general 
matter, a medical examiner is not required to comment on 
every favorable piece of evidence in a claims file.  See 
Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  
Second, for the reasons discussed above and to the extent 
that there is any suggestion of systemic or rheumatoid 
arthritis that may affect the right ankle, the lay 
statements fail to indicate credible observations of a 
continuity of symptoms, especially in light of absence of 
right ankle symptoms in 1966 and 1968 records, and the 
normal right ankle findings on examination in 1971.  
Notably, x-rays in June 2010 are negative for right ankle 
pathology.  Further, such lay statements and are found not 
competent evidence to relate the Veteran's current right 
ankle symptoms to any in-service right ankle symptoms.  Any 
deficiency in the VA examiner's factual foundation or 
explanation is consequently immaterial.  See Monzingo v. 
Shinseki, 26 Vet. App. 97, 106 (2012) (a VA examination 
report "must be read as a whole" to determine an examiner's 
rationale); Acevedo v. Shinseki, 25 Vet. App. 286, 293-
942012); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  Accordingly, the probative value of the VA 
examiner's opinion is not materially diminished in this 
respect.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board finds that the June 2010 VA examination is the 
most probative evidence of record as it consists of clear 
conclusions based on a thorough examination of the clinical 
record and consideration of the Veteran's assertions.  
Moreover, it directly addresses the central question of 
causation in this case.  There are no related findings in 
the Veteran's service treatment records.  The Veteran's 
right ankle disorder was acknowledged, but the examiner 
ultimately concluded that the Veteran's right ankle 
pathology was not incurred in or aggravated by service.  
Such a medical opinion, which is factually accurate, fully 
articulated, and based on sound reasoning, carries 
significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 
304.  The Board, in its own lay capacity (as with the 
Veteran), is not otherwise qualified to call into question 
the VA examiner's medical judgment, nor does the Board find 
any reason to do so.  See, e.g., Monzingo, 26 Vet. App. 97, 
106 (2012).  

Accordingly, the Board finds that the June 2010 VA 
examiner's opinion, which represents the most probative 
evidence on this question, establishes that it is less 
likely than not that a causal relationship ("nexus") between 
any present bilateral ankle disorder and the Veteran's 
military service.  

Moreover, as noted, the record shows the Veteran was first 
treated for an ankle-related problem in 2007, more than four 
decades after his separation from service.  In fact, he did 
not even file a claim for service connection for a right 
ankle disorder until April 2010.  The passage of so many 
years between his service separation and the medical 
documentation of the current right ankle disorder is 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board finds the evidence against the claim to be more 
probative than the evidence in favor of the claim.  
Therefore, the Veteran's claim for service connection for a 
right ankle disorder must be denied.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence 
is in approximate balance, the benefit of the doubt doctrine 
in not applicable where, as here, the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 
see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Merits of the Claim-Entitlement to Increased Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2012).  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
Consideration must be given to increased evaluations under 
other potentially applicable Diagnostic Codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where, as in this 
case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate for an 
increased rating claim, if the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2012).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  

Ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity.  However, from time 
to time, VA will readjust this schedule of ratings in 
accordance with experience.  To accord justice in an 
exceptional case in which the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

All potential applicable diagnostic codes, whether or not 
raised by a claimant, must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
Veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Furthermore, when it is not possible to separate the effects 
of the service-connected disability from a nonservice-
connected condition, such signs and symptoms must be 
attributed to the service-connected disability.  38 C.F.R. § 
3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  However, "disability ratings are assigned based on 
a 'condition,' rather than on any symptoms of a particular 
condition."  Cullen v. Shinseki, 24 Vet. App. 74, 80-81, 84 
(2010).  Thus, separate disability ratings under the same 
diagnostic code are not assignable "for different symptoms 
of an underlying spinal condition, such as pain, ankylosis, 
or muscle spasms."  Id.  In other words, "within a 
particular diagnostic code, a claimant is not entitled to 
more than one disability rating for a single disability 
unless the regulation expressly provides otherwise."  Id.  
However, separate ratings may be assignable under different 
diagnostic codes where a disability involves distinct 
conditions.  Id.  

It is important to note generally that the joining of 
schedular criteria by the conjunctive "and" in a diagnostic 
code does not always require all criteria to be met, except 
in the case of diagnostic codes that use successive rating 
criteria, where assignment of a higher rating requires that 
elements from the lower rating are met.  Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).  See also 
Tatum v. Shinseki, 23 Vet. App. 152 (2009) (indicating the 
joining of criteria by the conjunctive "and" in a diagnostic 
code does not always require all criteria to be met, except 
in the case of a diagnostic code that uses successive rating 
criteria, where assignment of a higher rating requires that 
elements from the lower rating are met.)  

Right and Left Hip Disabilities

The Veteran's service-connected right hip disability and 
left hip disabilities are currently rated pursuant to 38 
C.F.R. § 4.71a, under the General Rating Formula for 
Diseases and Injuries of the Hip and Thigh (DCs 5250-5255).  
Normal hip flexion is from zero to 125 degrees, and normal 
hip abduction is from zero to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  He has been assigned 10 percent disability 
ratings for each hip based on findings of painful or limited 
motion of a major joint, under the diagnostic codes for 
rating traumatic and degenerative arthritis, 38 C.F.R. 
§ 4.71a, DCs 5003 and 5010.  

When an evaluation of a disability is based on limitation of 
motion, VA must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Although pain may cause a functional loss, pain itself does 
not constitute functional loss.  Rather, pain must affect 
some aspect of "the normal working movements of the body" 
such as "excursion, strength, speed, coordination, and 
endurance," in order to constitute functional loss.  
Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 
38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion 
of both the damaged joint and the opposite undamaged joint.  
38 C.F.R. § 4.59.  

Diagnostic Code 5010 provides that traumatic arthritis is to 
be rated as degenerative arthritis.  

Diagnostic Code 5003 in turn provides that degenerative 
arthritis (that is established by X-ray findings) will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
rating for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  

Note (1) provides that the 20 pct and 10 pct ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  

Note (2) provides that the 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.  

When there is some limitation of motion of the specific 
joint or joints involved that is noncompensable (0 percent) 
under the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  

Diagnostic Code 5250 provides a 90 percent rating will be 
assigned for extremely unfavorable ankylosis of the hip, the 
foot not reaching the ground, crutches necessitated; a 70 
percent rating will be assigned for intermediate hip 
ankylosis; and a 60 percent rating will be assigned for 
favorable ankylosis of the hip in flexion at an angle 
between 20 degrees and 40 degrees, and slight adduction or 
abduction.  See 38 C.F.R. § 4.71a, DC 5250 (2012).  

Diagnostic Code 5251 provides a 10 percent rating will be 
assigned for limitation of extension of the thigh to 5 
degrees.  See 38 C.F.R. § 4.71a, DC 5251 (2012).  

Diagnostic Code 5252 provides a 40 percent rating will be 
assigned for limitation of flexion of the thigh to 10 
degrees; a 30 percent rating will be assigned for limitation 
of flexion of the thigh to 20 degrees; a 20 percent rating 
will be assigned for limitation of flexion of the thigh to 
30 degrees; and a 10 percent rating will be assigned for 
limitation of flexion of the thigh to 45 degrees.  See 38 
C.F.R. § 4.71a, DC 5252 (2012).  

Diagnostic Code 5253 provides a 20 percent rating will be 
assigned for thigh impairment with limitation of abduction 
of the thigh with motion lost beyond 10 degrees; a 10 
percent rating will be assigned for limitation of adduction, 
cannot cross legs, or for limitation of rotation, cannot 
toe-out more than 15 degrees, affected leg.  See 38 C.F.R. § 
4.71a, DC 5253 (2012).  

Diagnostic Code 5254 provides an 80 percent rating will be 
assigned for hip flail joint.  See 38 C.F.R. § 4.71a, DC 
5254 (2012).  

Diagnostic Code 5255 provides an 80 percent rating will be 
assigned for impairment of femur, fracture shaft or 
anatomical neck, with nonunion, with loose motion (spiral or 
oblique fracture); a 60 percent rating will be assigned for 
impairment of femur with nonunion, without loose motion, 
weight bearing preserved with aid of brace, or for fracture 
of surgical neck of the femur with false joint; a 30 percent 
rating will be assigned for malunion of the femur with 
marked knee or hip disability; a 20 percent rating will be 
assigned for malunion of the femur with moderate knee or hip 
disability; and a 10 percent rating will be assigned for 
malunion of the femur with slight knee or hip disability.  
See 38 C.F.R. § 4.71a, DC 5255 (2012).  

In June 2010, the Veteran underwent a VA general 
examination, during which he reported a history of being 
diagnosed with osteoarthritis of the bilateral hip, which 
had existed since November 1964.  Specifically, he reported 
the original injury occurred in 1964 due to injury moving 
equipment.  Since then, the Veteran had experienced symptoms 
of weakness, stiffness, swelling, redness, lack of 
endurance, tenderness and pain.  He denied experiencing 
symptoms of heat, giving way, locking, fatigability, 
deformity, drainage, effusion, subluxation and dislocation.  
He indicated that he experienced flare-ups of functional 
impairment, including difficulty lifting, jumping, standing 
and walking.  He noted that these flare-ups occurred as 
often as once a day, lasting for 3 hours at a time, 
occurring spontaneously, and alleviated spontaneously and by 
acetaminophen 500 milligrams.  The Veteran denied ever being 
hospitalized or undergoing surgery for his disability, and 
reported that his condition had not resulted in any 
incapacitation over the previous 12 months.  He also denied 
undergoing joint replacement surgery, and noted that his 
overall functional impairment was that "at times it was 
impossible to perform."  

On physical examination of the musculoskeletal system, the 
Veteran's posture, gait and tandem gait were characterized 
as normal, his walk was steady, his leg length from the 
anterior superior iliac spine to the medial malleolus was 87 
centimeters on the right and 87 centimeters on the left.  
Examination of the feet did not reveal any signs of abnormal 
weight bearing or breakdown, nor did it reveal any 
callosities or unusual shoe wear pattern.  The Veteran did 
not require any assistive device for ambulation.  On 
examination of the hips, right and left hip tenderness was 
observed, without any signs of edema, instability, abnormal 
movement, effusion, weakness, redness, heat, deformity, 
guarding of movement, malalignment, drainage, or 
subluxation.  Notably, there was no ankylosis in either hip.  
Range of motion testing was within normal limits on both the 
right and left sides, with repetitive range of motion 
possible and within normal limits, and without any 
additional degree of limitation.  The examiner indicated 
that joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use on either side.  The Veteran was diagnosed 
with osteoarthritis of the right hip and the left hip 
associated with degenerative joint disease, lumbar spine 
with low back strain.  The Veteran's disabilities were 
described as active, with subjective factors of pain and 
objective factors of right and left hip tenderness.  

In May 2012, the Veteran underwent a second VA examination, 
during which he reported experiencing symptoms of constant 
pain rated as 5 out of 10, with swelling, stiffness and 
sharp pain to 10 out of 10 with standing over 5 minutes and 
walking over 200 yards.  He described daily flare-ups that 
impacted the function of his hips whenever he stood for over 
5 minutes, walked for over 200 yards, or sat for more than 
30 minutes.  Range of motion testing included right hip and 
left hip flexion to 90 degrees, with painful motion 
beginning at 90 degrees; right hip extension greater than 5 
degrees with painful motion beginning at 5 degrees; no 
abduction lost beyond 10 degrees; no adduction limited such 
that the Veteran could not cross his legs; and no rotation 
limited such that the Veteran could not toe-out more than 15 
degrees.  The examiner noted that the Veteran's range of 
motion was normal and explained that he had orthopnea, 
dyspnea and abdominal engorgement secondary to nonservice-
connected heart failure and chronic obstructive pulmonary 
disease; therefore he was unable to tolerate the supine 
position, thus the examination was performed in the upright 
position.  

The examiner indicated that the Veteran was able to perform 
repetitive-use testing with post-test flexion for the right 
hip limited to 100 degrees, extension to 5 degrees or 
greater, and no abduction, adduction, or rotation 
limitations observed.  The post-test flexion for the left 
hip was to 90 degrees, extension to 5 degrees or greater, 
and no abduction, adduction, or rotation limitations 
observed.  The examiner opined that the Veteran did not have 
additional limitation in ranges of motion of the hip and 
thigh following repetitive-use testing; however, there was 
functional loss and/or functional impairment of the hip and 
thigh.  Specifically, the Veteran was observed to have pain 
on movement in both hips, along with localized tenderness or 
pain to palpation for both hips.  The examiner reported 
findings of normal muscle strength testing and no ankylosis 
in either hip.  Also, there was no malunion or nonunion of 
the femur, flail hip joint, or leg length discrepancy.  The 
Veteran did not have a total hip joint replacement, or 
arthroscopic or other hip surgery, although he was observed 
to have antalgic gait, and to ambulate with a "Nanny walker" 
on a constant basis for a variety of joint issues.  The 
examiner indicated that due to the Veteran's hip 
disabilities, there was no functional impairment of an 
extremity such that no effective function remained other 
than that which would be equally well served by an 
amputation with prosthesis.  Diagnostic testing revealed 
findings of degenerative or traumatic arthritis in both 
hips, and he was diagnosed with mild degenerative joint 
disease of the left hip.  The Veteran was diagnosed with 
osteoarthritis of the right hip and the left hip since 1964.  
The examiner noted that the Veteran's hip disabilities 
impaired his ability to work insofar as they caused him to 
have difficulty with prolonged walking over half a mile, 
prolonged sitting over half an hour at a time, and lifting 
over 30 pounds.  

A VA treatment record, dated in March 2013, shows findings 
of chronic left hip pain, for which the Veteran was 
prescribed hydrocodone for pain control.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to disability evaluations in excess 
of 10 percent, respectively, for either service-connected 
hip disability.  There is no evidence showing that he has 
more than painful or limited motion of a major joint.  A 20 
percent evaluation is not warranted unless there is evidence 
of malunion of the femur with moderate knee or hip 
disability; limitation of abduction of motion lost in the 
thigh beyond 10 degrees; or flexion limited to 30 degrees.   
In this case, the Veteran is competent to report his 
bilateral hip symptoms, such as constant hip pain, which 
impairs his ability to work, walk and sit.  His complaints 
are credible to the extent that they reflect pain and other 
functional limitation as described above.  However, the 
Veteran's complaints fail to establish that he has any 
further limitation of flexion or abduction, or malunion of 
the femur, which would entitle him to a 20 percent 
evaluation in either hip.  

The Board also considered whether the functional loss due to 
pain could result in higher schedular evaluations for the 
right and left hip disabilities.  While pain alone does not 
constitute functional loss, the Court has clearly indicated 
that the Board must consider the effects of pain, 
particularly as to any adverse impact on the normal working 
movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. 
Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991).  In this case, the Veteran has 
described significant right and left hip pain, which he has 
treated with medication.  As noted, he is currently being 
rated for painful or limited motion of a major joint group.  
Moreover, even considering the effects of pain, there is 
nothing in the record that suggests the pain resulted in a 
functional loss akin to flexion limited to 30 degrees or 
more, a flail hip joint, impairment of the femur, limitation 
of abduction of motion of the thigh lost beyond 10 degrees, 
or any ankylosis.  The evidence clearly demonstrates the 
Veteran has continued to retain motion in his hips.  As 
described above, even considering the effects of pain, the 
Veteran retained near normal ranges of motion during this 
period.  38 C.F.R. § 4.45, 4.71a, DCs 5250 to 5255; DeLuca, 
8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 
(2011).  Accordingly, the Board is unable to grant increased 
schedular evaluations based upon pain.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has also considered 
whether staged ratings are appropriate for either hip 
disability at any point during the appeal.  In the present 
case, the Board finds the symptoms have been relatively 
constant throughout the appeal period, and thus, increased 
evaluations are not warranted at any time.  

Accordingly, the preponderance of the evidence is against 
the Veteran's claims, and increased schedular evaluations 
are not warranted for the entire period of the appeal.  38 
C.F.R. § 4.3.  As the preponderance of the evidence is 
against the increased rating claims for the right and left 
hip disabilities denied above, the benefit-of-the-doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Lumbar Spine Disability

The Veteran seeks an increased rating for his service-
connected lumbar spine disability, which was rated as 20 
percent disabling, under 38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2012).  

Under the General Rating Formula for Diseases and Injuries 
of the Spine, 38 C.F.R. § 4.71a, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent evaluation is warranted for 
forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code; Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4): Round each range of motion measurement to the nearest 
five degrees.  Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylitis, 5241 Spinal 
fusion, 5242, Degenerative arthritis of the spine (see also 
diagnostic code 5003).  See 38 C.F.R. § 4.71a, DCs 5235 to 
5242 (2012).  

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  

A 10 percent evaluation is entitled for intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent evaluation is entitled for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation is 
entitled for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.  A 
60 percent evaluation is entitled for intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  See 38 C.F.R. § 4.71a, 
DC 5243 (2012).  

Normal ranges of motion of the thoracolumbar spine are to 30 
degrees in extension, to 90 degrees in flexion, to 30 
degrees in lateral flexion, and to 30 degrees in rotation.  
38 C.F.R. § 4.71, Plate V (2012).  

In June 2010 the Veteran underwent a VA general examination 
in which the severity of his lumbar spine was evaluated.  
Here, the Veteran reported being diagnosed with degenerative 
joint disease of the lumbar spine with low back sprain since 
November 1964, stemming from an injury in which a steam 
cabinet fell on top of him.  He complained of limitation in 
walking due to his spine disability, and claimed that on 
average he could only walk 200 yards and that it took him 15 
minutes to do so.  He also reported experiencing falls due 
to his spine disability, along with symptoms of stiffness, 
fatigue, decreased motion and numbness; however, he denied 
experiencing spasms and paresthesia.  He also complained of 
weakness of the spine, leg and foot, but denied having any 
bowel problems, bladder problems or erectile dysfunction 
related to the spine.  He indicated that he began to 
experience severe, spontaneously occurring pain in the lower 
back that occurred constantly since the 1964 injury; 
however, he could function with medication and had been 
taking Acetaminophen 500 milligrams with benefit.  During 
flare-ups the Veteran noted experiencing functional 
impairment which was described as "not able to lift items, 
walking, standing," and limitation of motion of the joint 
was described as "not able to lift items, walking, 
standing."  He reported being hospitalized for his back 
because of his injury in 1964, and described the residuals 
of pain.  The Veteran denied experiencing any incapacitating 
episodes related to his spine disability over the previous 
12 months, and described his overall functional impairment 
as "not able to lift items, walking, standing."  

On physical examination of the thoracolumbar spine, the 
examiner observed that there was no evidence of radiating 
pain on movement and muscle spasm was absent, but there was 
tenderness in the lumbar region.  The spinal contour was 
described as "preserved" although there was tenderness.  
There was no guarding of movement noted, and the examination 
did not reveal any weakness.  Muscle tone and musculature 
were characterized as normal.  There was negative straight 
leg raising in both legs, Lasegue's sign was negative, there 
was no atrophy present in the limbs, and there was no 
ankylosis of the thoracolumbar spine.  Range of motion 
testing was within normal limits, repetitive ranges of 
motion were possible and within normal limits, and there was 
no additional degree of limitation.  The examiner noted that 
the joint function of the spine was not additionally limited 
by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The inspection of the 
spine revealed normal head position with symmetry in 
appearance, and there was symmetry of spinal motion with 
normal curves of the spine.  

Neurological examination of the lumbar spine revealed no 
sensory deficits from L1 to L5, and examination of the 
sacral spine revealed no sensory deficits of S1.  The 
examiner noted that the modalities used to test sensory 
function was a pin prick and a feather.  There was no 
lumbosacral motor weakness, and the lower extremity reflexes 
revealed +2 knee and ankle jerks bilaterally.  The examiner 
observed the lower extremities showed no signs of pathologic 
reflexes, as well as normal cutaneous reflexes.  The 
examiner noted there were no signs of lumbar intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement, and there were no non-organic physical signs.  
The Veteran was diagnosed with degenerative joint disease of 
the lumbar spine with low back strain.  His subjective 
factors were pain, and his objective factor was lumbar 
tenderness.  

In May 2012, the Veteran underwent a second VA examination, 
during which he complained of symptoms of constant dull pain 
rated as 5 out of 10 with occasional sharp pain about 
prolonged sitting in one position for over 10 minutes, 
walking over 200 yards, and lifting over 15 pounds, as well 
as stiffness and swelling.  He reported daily flare-ups with 
prolonged sitting in one position over 10 minutes, walking 
over 200 yards, and lifting over 15 pounds.  Range of motion 
testing with a goniometer revealed findings of forward 
flexion to 65 degrees with painful motion beginning at 60 
degrees; extension to 25 degrees with painful motion 
beginning at 20 degrees; right and left lateral flexion to 
25 degrees, respectively, with painful motion beginning at 
20 degrees; and right and left lateral rotation to 25 
degrees, respectively, with painful motion beginning at 15 
degrees.  The Veteran was able to perform repetitive-use 
testing with three repetitions, with post-test forward 
flexion ending at 65 degrees; post-test extension ending at 
25 degrees; and post-test right and left lateral rotation 
and flexion ending at 25 degrees.  The examiner observed the 
Veteran did not have additional limitation in range of 
motion of the thoracolumbar spine following repetitive-use 
testing; however, he did have functional loss in the form of 
less movement than normal and pain on movement, after 
repetitive use.  The examiner noted there was localized 
tenderness and pain to palpation for the soft tissue of the 
thoracolumbar spine, as well as guarding and muscle spasm of 
the spine resulting in abnormal gait, but not in abnormal 
spinal contour, such as scoliosis, reversed lordosis or 
abnormal kyphosis.  Moreover, there was no guarding and/or 
muscle spasm present.  The examiner noted the Veteran did 
not experience any muscle atrophy, had normal reflex and 
sensory examinations, and had negative straight leg testing.  
He did not have any radicular pain or signs or symptoms of 
radiculopathy, nor did he have any other neurologic 
abnormalities or findings related to the spine disability.  
The Veteran did not have findings of intervertebral disc 
syndrome, but was observed to use a walker for multiple 
joint disabilities.  Diagnostic testing revealed findings of 
arthritis and vertebral fracture, with 10 percent of loss of 
vertebral body.  The Veteran was diagnosed on X-ray study 
with an impression of straightening of the normal lumbar 
lordosis, which could reflect muscle spasm; with osteopenia 
and mild compression fracture of T12; with degenerate 
spondylosis from L2 to L3 and L5 to S1; with mild facet 
arthropathy in the lower lumbar spine; with transitional 
thoracolumbar anatomy; and aortoiliac calcified 
atherosclerosis.  The Veteran was diagnosed with 
degenerative joint disease of the lumbar spine with lower 
back strain since 1964, with mild compression fracture of 
T12 since 2012, and with degenerate spondylosis from L2 to 
L3 and from L5 to S1 since 2012.  The examiner opined that 
the Veteran's back disability impacted his ability to work 
insofar as the Veteran experienced worsened pain with 
prolonged sitting, standing or walking.  

A VA treatment record, dated in March 2013, shows the 
Veteran's degenerative joint disease of the spine was 
described as "stable" and his pain was controlled with 
hydrocodone-acetaminophen.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability evaluation in excess 
of 20 percent for the service-connected lumbar spine 
disability.  There is no evidence showing that his lumbar 
spine has been manifested by forward flexion of the 
thoracolumbar spine 30 degrees or less; or, any ankylosis of 
the entire thoracolumbar spine; or, any intervertebral disc 
syndrome with incapacitating episodes requiring physician 
prescribed bed rest within the past 12 months; or, by any 
symptoms involving the cervical spine.  The Veteran is 
competent to report his lumbar spine symptoms, such as 
constant pain, which impairs his ability to work, walk and 
sit.  His complaints are credible to the extent that they 
reflect pain and other functional limitation as described 
above.  However, the Veteran's complaints fail to establish 
that he has any further limitation of flexion in the 
thoracolumbar spine, any ankylosis, or any intervertebral 
disc syndrome, which would warrant a higher evaluation.  

The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81   (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint," citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  The 
aforementioned range of motion findings do not demonstrate 
that the Veteran's lumbar spine is immobile or fixed in 
place, nor does the Veteran contend that his spine is stiff 
and fixed causing immobility due his disability.  

Based upon the guidance of the Court in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has also considered 
whether staged ratings are appropriate for the lumbar spine 
disability at any point during the appeal.  In the present 
case, the Board finds the symptoms have been relatively 
constant throughout the appeal period, and thus, increased 
evaluations are not warranted at any time.  

Accordingly, the preponderance of the evidence is against 
the Veteran's claim, and an increased schedular evaluation 
is not warranted for the entire period of the appeal.  38 
C.F.R. § 4.3.  As the preponderance of the evidence is 
against the increased rating claim for the lumbar spine 
disability denied above, the benefit-of-the-doubt doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  



Additional Considerations

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Schedular ratings 
are based primarily upon the average impairment in earning 
capacity, that is, upon the economic or industrial handicap 
which must be overcome and not from individual success in 
overcoming it.  38 C.F.R. § 4.15.  

As noted, to afford justice in exceptional situations, 
however, an extraschedular rating may also be assignable.  
38 C.F.R. § 3.321(b).  The Board may not, in the first 
instance, assign an increased rating on an extraschedular 
basis, but may determine whether referral for extraschedular 
consideration is warranted, provided that it articulates the 
reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, the level of severity and 
symptomatology of a veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  If the rating 
criteria reasonably describe a veteran's disability level 
and symptomatology, the disability picture is contemplated 
by the rating schedule.  Therefore, the assigned schedular 
evaluation is adequate and no referral is required.  Id.  If 
the schedular evaluation does not contemplate the level of 
disability and symptomatology, and is found inadequate, the 
second step of the inquiry requires the Board to determine 
whether the exceptional disability picture exhibits other 
related factors such as marked interference with employment 
or frequent periods of hospitalization.  Id. at 115-16.  

The first two steps should be undertaken by comparing the 
disability picture of each service-connected disability with 
the criteria in the rating schedule for that disability.  
The Board should compare the service-connected disability 
picture with the criteria in the rating schedule for that 
disability.  Johnson v. Shinseki, No. 10-1785, slip op. at 
10 (Vet. App. Mar. 27, 2013) (en banc).  Extraschedular 
consideration is undertaken on the basis of each individual 
service-connected disability.  Based on this disability-by-
disability approach, the Board is not required to consider 
whether a veteran is entitled to referral for extraschedular 
consideration of his service-connected disabilities on a 
collective basis.  Id.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate the disability picture 
and that picture shows the related factors discussed above, 
the final step requires that the disability be referred to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the disability picture requires the assignment of an 
extraschedular rating.  Thun, 22 Vet. App. 111.  

Here, the rating criteria reasonably describe the Veteran's 
right and left hip, and lumbar spine disability levels and 
symptomatology, and provide for consideration of greater 
disability and symptoms than currently shown by the 
evidence.  It is noted that the symptoms listed in the 
rating criteria are demonstrative and not exhaustive; thus, 
the rating criteria actually consider many other orthopedic 
symptoms.  See Mauerhan, 16 Vet. App. 436; see also 38 
C.F.R. § 4.71a.  Overall, the occupational and social 
impairment caused by the Veteran's right and left hip, and 
lumbar spine disabilities and associated residuals, as 
described above, are accounted for by the rating criteria.  
Thus, the assigned schedular evaluation is adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.  







							(Continued on the next 
page)


ORDER

Service connection for a right ankle disorder is denied.  

A disability evaluation in excess of 10 percent for a right 
hip disability is denied.  

A disability evaluation in excess of 10 percent for a left 
hip disability is denied.  

A disability evaluation in excess of 20 percent for a lumbar 
spine disability is denied.  


REMAND

A May 2012 VA mental disorders examination report shows the 
Veteran reported undergoing treatment at the Atlanta VA 
Medical Center (hereinafter "VAMC") with psychologist "Dr. 
L.M.M." in November 2011.  The VA examiner commented on the 
content of the report, and on Dr. L.M.M.'s findings; 
however, the record does not contain this treatment record.  
As this record appears to be relevant to the Veteran's 
increased rating claim, as it speaks to the current level of 
severity of the Veteran's psychiatric disability, complete 
VA treatment records from the Atlanta VAMC must be obtained 
and associated with the claims file.  VA's duty to assist 
includes obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).  

Also, the Board finds that a final appellate decision on the 
claim for TDIU must again be deferred pending resolution of 
the preliminary claim for entitlement to a disability 
evaluation in excess of 30 percent for GAD, as this matter 
is inextricably intertwined with the TDIU claim, in light of 
contentions that the severity of the psychiatric disability 
impacts the Veteran's employability.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board 
decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1. The RO/AMC must request the Veteran to 
identify all records of VA and non-VA 
health care providers who have treated his 
psychiatric disability.  The RO/AMC must 
take appropriate steps to obtain copies of 
any outstanding treatment records, to 
include any treatment records from the 
Atlanta VAMC, to specifically include the 
November 2011 report of psychiatric 
treatment by Dr. L.M.M.  The RO/AMC must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2. Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the claim for an increased 
rating.  Only after readjudication of the 
claim for an increased rating for GAD, 
should the RO/AMC readjudicate the claim 
for a TDIU.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be furnished 
with an SSOC and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


